Case 3:17-cv-12094-RHC-MKM ECF No. 92, PageID.1761 Filed 04/01/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


FELICIA QUIZEL MORGAN, by
her next Friend, Laura Campbell,

        Plaintiff,

v.                                                     Case No. 17-12094

WAYNE COUNTY, et al.,

     Defendants.
___________________________________/

                                       JUDGMENT

        In accordance with the “Opinion and Order Granting Defendants’ Motion for

Summary Judgment” entered on September 30, 2021, and the “Opinion and Order

Granting Plaintiff’s Motion for Default Judgment” entered on April 1, 2021,

        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

Defendants Leonard Davis, Keisa Clark, Arelia Pendergrass, and Wayne County, and

against Plaintiff Felicia Quizel Morgan.

        IT IS FURTHER ORDERED AND ADJUDGED that judgment is entered for

Plaintiff Felicia Quizel Morgan, and against Defendant Community Health Care

Providers, Inc. in the amount of $1,000,000.00. Dated at Port Huron, Michigan, April 1,

2021.

                                           KINIKIA ESSIX
                                           CLERK OF THE COURT

                                           BY: s/Lisa Wagner
                                           Case Manager and Deputy Clerk
Dated: April 1, 2021
Case 3:17-cv-12094-RHC-MKM ECF No. 92, PageID.1762 Filed 04/01/21 Page 2 of 2




I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, April 1, 2021, by electronic and/or ordinary mail.

                                                            s/Lisa Wagner_______________________________/
                                                            Case Manager and Deputy Clerk
                                                            (810) 292-6522
S:\Cleland\Cleland\AAB\Opinions and Orders\Civil\17-12094.MORGAN.judgment.AAB.docx




                                                                                     2
